Citation Nr: 0906480	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-27 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1958 to October 
1958, plus additional service in the National Guard, 
including a period of six months on active duty training from 
October 1958 to April 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

This case was remanded by the Board in July 2008 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active duty 
service.

2.  Bilateral hearing loss was not present in service or for 
many years following active duty separation, and is not 
causally related to active service. 

3.  Tinnitus was not present in service or for many years 
following active duty separation, and is not causally related 
to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not was incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d). The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran contends that he is entitled 
to service-connection for bilateral hearing loss and 
tinnitus.  Specifically, he alleges that he developed 
bilateral hearing loss and tinnitus during his service 
occupation as a Tank Gunner.

According to the Veteran's Form DD-214, he served as a Tank 
Gunner during his period of active duty service, and the 
Board acknowledges that exposure to noise is consistent with 
the his service occupation.  In giving due consideration to 
the places, types, and circumstances of his service, noise 
exposure is conceded.  See 38 U.S.C.A. § 1154(a).  

Despite the Veteran's exposure to noise during service, a 
grant of service connection is not warranted because there is 
no showing that such noise exposure resulted in his current 
disabilities of bilateral hearing loss or tinnitus.

Initially, the Board notes that the Veteran's service 
treatment records were unavailable and recognizes that in 
such cases there is a heightened obligation to assist the 
appellant in the development of the case, a heightened 
obligation to explain findings and conclusions, and a 
heightened duty to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  See Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also 
Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

Despite the heightened duty, the Board finds that the 
evidence demonstrates that the Veteran did not incur hearing 
loss or tinnitus in service.  While service treatment records 
from his period of active duty service are unavailable, a 
March 1961 service examination of conducted after his 
separation from service in April 1959 revealed "normal" 
findings of the ears and drums.  Further, the results of the 
voice whisper examination conducted in March 1961 were noted 
as 15/15, which is indicative of normal hearing. 

Although the Veteran reported having had ear, nose, or throat 
trouble in his March 1961 examination questionnaire, the 
service examiner noted only that he experienced ear trouble 
in early childhood.  Of importance, no residual symptoms were 
identified, and, in fact, the examiner stated that there had 
been no ear problems since childhood.  

According to the evidence of record, the Veteran did not seek 
treatment for or present complaints of hearing loss or 
tinnitus for many years after service separation.  A letter 
from his private physician indicated that he was initially 
diagnosed with bilateral sensorineural hearing loss and 
bilateral tinnitus in October 2004.  

In addition to the documented post-service treatment records, 
the Board has considered the Veteran's statements asserting 
continuity of symptoms. The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006). 
 
However, the Board finds that the Veteran's reported history 
of continued symptoms since active duty service is 
inconsistent with the other evidence of record.  As noted 
above, while he stated that his hearing loss and tinnitus 
began in service, post-service treatment records close in 
proximity to his discharge date do not support this 
contention.  Moreover, the post-service evidence does not 
reflect treatment related to hearing loss or tinnitus until 
2004, almost 45 years following discharge from service.

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service in 1959 and initial 
complaints of hearing loss and tinnitus in 2004.  Given the 
length of time between the time of discharge and his initial 
reported symptoms, the evidence does not support the claim 
based on continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
Veteran's hearing loss or tinnitus to active duty, despite 
his contentions to the contrary.  

Significantly, a VA audiology examination was conducted in 
August 2008, which considered the Veteran's reported history 
of serving as a Tank Gunner without ear protection in 
service.  After physical examination and upon a review of the 
entire claims file, the VA examiner determined that bilateral 
hearing loss and tinnitus were not caused by or a result of 
service.  

In concluding that the Veteran's bilateral hearing loss was 
not related to service, the VA examiner reasoned that his 
hearing loss configuration was not indicative of noise-
induced hearing loss.  Rather, the VA examiner opined that 
his hearing loss was consistent with long-term non-military 
disease and disorders.   Further, the VA examiner reasoned 
that his tinnitus was not likely related to service due to 
the relatively short term of military service.  

The Board acknowledges the October 2004 statement from his 
private treating physician, who indicated that his bilateral 
hearing loss and tinnitus were "a result of unprotected 
noise exposure from his military duties as a Tank Gunner in 
the Army."  

Where, as in this Veteran's case, there is a  difference of 
medical opinion, the United States Court of  Appeals for 
Veterans Claims (Court) has stated that "[i]t is  the 
responsibility of the BVA . . . to assess the credibility  
and weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  

With regard to the weight to assign to medical opinions, the 
Court has held that "[t]he probative value of medical opinion 
evidence is based on the  medical expert's personal 
examination of the patient, the  physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993). 

As to the private physician's October 2004 statement that the 
Veteran's hearing loss and tinnitus were the result of noise 
exposure in service, the Board finds that the private 
physician failed to adequately explain the reasons for the 
opinion.  While the private physician noted that the Veteran 
did not provide a history significant for any other noise 
exposure than his exposure to noise in service, the private 
physician failed to identify whether his currently reported 
hearing loss or tinnitus were consistent with acoustic 
trauma.  

Instead, the October 2004 statement merely indicated that 
acoustic trauma may have occurred in his left ear and, 
importantly, did not address the nature or etiology of the 
Veteran's right ear symptomatology.  Further, there is no 
indication that the private physician reviewed his complete 
post-service medical history, including service examination 
results from 1961, which indicated "normal" findings of the 
ear.

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran); but see 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a 
private medical opinion may not be discounted solely because 
the opining clinician did not review the claims file).

However, because the VA medical opinions were explained 
thoroughly and were provided after a review of the entire 
claims file, including a review of post-service medical 
records, as well as the Veteran's reported history of serving 
as a Tank Gunner, the Board assigns greater probative value 
to the VA opinion than to the private medical opinion.  

The Board has also considered the Veteran's statements 
asserting a relationship between his hearing loss and 
tinnitus and service.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms of hearing loss 
and tinnitus because this requires only personal knowledge, 
not medical expertise, as it comes to him through his senses.  
Layno, 6 Vet. App. at 470.  As a lay person, however, he is 
not competent to offer opinions on the issues of medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to these issues.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of the skilled, unbiased professionals 
than to the Veteran's statements.  See Cartright, 
2 Vet. App. at 25 (interest in the outcome of a proceeding 
may affect the credibility of testimony). 

For these reasons, the Board finds that the weight of the 
competent evidence does not relate the Veteran's bilateral 
hearing loss or tinnitus to active duty service.  Thus, a 
medical nexus for service connection has not been met for 
either of these disorders.  See McManaway v. West, 13 Vet. 
App. 60, 66 (1999).

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus, 
the Board is unable to grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended) and 3.326(a) (2008).  

The Board notes that proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2005 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, the Board finds that adequate notice was provided 
to the Veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO determined that the Veteran's service 
treatment records pertinent to his claims for service 
connection were unavailable.  A VA audiology examination was 
conducted in August 2008, and the Veteran has submitted 
private treatment records and statements on his behalf.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


